Per Curiam.

The judgment of the Court of Appeals is affirmed.
Appellant seeks to have the constitutionality of the statutes, under which the action against him was brought, determined in this prohibition action. However, the unconstitutionality of a statute does not deprive a court of the initial jurisdiction to proceed according to its terms. Appellant has other remedies in the ordinary course of the law and by way of appeal. Furthermore, prohibition cannot be used as a substitute for appeal. State, ex rel. Rhodes, v. Solether (1955), 162 Ohio St. 559. See State, ex rel. Ellis, v. McCabe (1941), 138 Ohio St. 417.

Judgment affirmed.

O’Neill, 0. J., Herbert, CorrxgaN, SterN, Celebrezze, W. Browíf and P. Brown, JJ., concur.